As filed with the Securities and Exchange Commission on June 26, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WellCare Health Plans,Inc. (Exact name of registrant as specified in its charter) Delaware 47-0937650 (State or other jurisdiction of incorporation (I.R.S. Employer organization) Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida 33634 (Address of Principal Executive Offices) (Zip Code) WELLCARE HEALTH PLANS, INC. 2 (Full title of plan) Timothy S. Susanin Senior Vice President and General Counsel WellCare
